         Case 4:20-cv-00097-TWP-DML Document 1 Filed 04/27/20 Page 1 of 10 PageID #: 1

JNW Cm Sp Emp!gmt pt5rtmen ftwm!eipt !3(19 lwlMfsd fmm Ap Prg Sp 7 @gyr l 2/161 CW'Rleinf fur Empltmpmt J?iecrimlpgUgp)


                                       UNITED STATES DISTRICT COURT
                                                                       for the
                                                       Southern District of Indiana

                                                                         )       ca&N: 20 •CV~ 0 9 '7 T\¥P ·DML
                                                                         )                      (to be filled in by thf! Clf!rk's Offtcf!)
              Timothy J.              Burnett                            )
                             Platntljf(N)                                )
(Wrltf! the fall namf! ofeach plaintiffwho ts filing this complaint;
Ifthf! names ofall the platntiffe cannot flt in ·the space above,                Jury Trial: (check one)     c:fves Q o
please write "see attached" tn the space and attach an additional
page with the fall list ofnames.)
                                                                         ~
                                                                         )
                                -v-
                                                                         )
                                                                         )                                              fl LED
                                                                         )
                                                                         )                                         ,t\PR 2 7 7020
              ?lute Cornoration                                          )                                    US   01;:,1rmr1I    1.,,vURT
                             Defendant(N)                                )                                   NEW ALBANY DNISIOl\J
(Write the full namf! of each defendant who is being sued. If the        )
names ofall the defendants cannot flt in the space above, please         )
write "see attached" In the space and attach an additional page
with the full list of names)




                             COMPLAINT FOR EMPLOYMENT DISCRIMINATION




                                                                    NOTICE

  Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
  electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
  security number or full birth date, the full name of a person known to be a minor, or a complete financial account
  number. A filing may include only: the last four digits of a social security number, the year of an individual's
  birth, a minor's initials, and the last four digits of a financial account number.

  Except as noted in this form. plaintiff need not send exhibits, affidavits, grievances, witness statements,
  evidence, or any other materials to the Clerk's Office with this complaint.

  Jn order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
  forma pauperisr
         Case 4:20-cv-00097-TWP-DML Document 1 Filed 04/27/20 Page 2 of 10 PageID #: 2

!NSD Pm Ss E!zmltmru!m   l?!r&?!nrt!tm FgmpWpt 4119 '!!f!mnffl '2Rl AO Pm Ss 7 aw; 12116) CfilJ!l)!eipt fgr E!zmltmru!m f?!s!m'Pgtlgp)
I.       Basu for Jumdlction

        This action is brought for discrimination in employment pursuant to (check all that apply);

                I!]              Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-l 7 (race,
                                 color, gender, religion, national origin).

                                 (Note: Jn order to bring suit in federal district court under Title VIL you must first obtain a
                                 Notice ofRight to Sue letter from the Equal Employment Opportunity Commission.)


               D                 Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621to634.

                                (Note: In order to bring suit in federal district court under the Age Discrimination in
                                Employment Act, you must first file a charge with the Equal Employment Opportunity
                                Commission.)

               0                 Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                (Note: Jn order to bring suit in federal district court under the Americans with Disabilities
                                Act, you must first obtain a Notice ofRight to Sue letter from the Equal Employment
                                Opportunity Commission.)


               Q                Other federal law (spectfy the federal law);
                                     Section 1981, 42                     u.s.c.
               D                Relevant state law (specify. ifknown);


               D                Relevant city or county law (spectfy, if known):




II.     The Parties to This Complaint
        A.       The Plalntlff(s)

                 Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                 needed.
                              Name                                Tinothy J. Burnett
                              Street Address                      9653 IH-56 Apt. 9
                              City and County                     French Lick                  Orange County
                              State and Zip Code                   Indiana 474)2
                              Telephone Number                     ( 812) 788-1449
                              E-mail Address                       burnycarbo~mail.con
                                                                                                                                         Page 2 pf7
        Case 4:20-cv-00097-TWP-DML Document 1 Filed 04/27/20 Page 3 of 10 PageID #: 3

wsp Pro sg EmpMspt f?!e!m1ppttgp StmwW 4/12 '*W pym AR Pm sg Z(lgr 121161 cgmpWpt &r EmpWvmsgt I?!s!m'rpt!gnl

        B.      The Defendant(•)

                Provide the information below for each defendant named in the complaint, whether the defendant is an
                individual, a government agency, an organization, a corporation, or another entity. For an individual
                defendant. include the person's job or title (I/known). Attach additional pages if needed.

                Defendant No. 1
                         Name                           Pluto Corporation
                         Job or Title (if known)
                         Street Address                 8647 IN-56
                         City and County                French Liclt           Orange County
                         State and Zip Code             Indiana 47432
                         Telephone Number               (812) 9)6-9988
                         E-mail Address (if known)

                Defendant No. 2
                         Name
                         Job or Title (if known)
                         Street Address
                         City and County
                         State and Zip Code
                         Telephone Number
                         E-mail Address (if known)


                Defendant No. 3
                         Name
                         Job or Title (if known)
                         Street Address
                         City and County
                         State and Zip Code
                        Telephone Number
                        E-mail Address (I/known)




                                                                                                                 Page 3 of7
            Case 4:20-cv-00097-TWP-DML Document 1 Filed 04/27/20 Page 4 of 10 PageID #: 4



        C.       Place of Employment

                 The address at which I sought employment or was employed by the defendant(s) is

                            Name                            Pluto Corporation
                            Street Address                  8647 IN-56
                          City and County                   French lick         Orange County
                            State and Zip Code              Indiana 47432
                            Telephone Number                ( 812) 936-9988



III.    Statement of Clalm

        Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
        facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
        involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including the
        dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and write
        a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

        A.       The discriminatory conduct of which I complain in this action includes (check all that apply):

                       D            Failure to hire me.
                                    Termination of my employment.
                                    Failure to promote me.
                                    Failure to accommodate my disability.
                        x           Unequal terms and conditions of my employment.


                       B            Retaliation.
                                    Other acts (specifYJ:
                                   (Note: Only those grounds raised in the charge filed with the Equal Employment
                                   Opportunity Commission can be considered by the federal district court under the
                                   federal employment discrimination statutes.)


       B.        It is my best recollection that the alleged discriminatory acts occurred on date(s)

                 No'..rember 2, 2018 and cont inned nnt il tl1 e end of !'i.pri J 2019.
                 January 26, 2019 and c~ntinJed until the end 01 A~r1l 2019.

       C.        I believe that defendant(s) (check one);
                       D           is/are still committing these acts against me.
                       EJ          is/are not still committing these acts against me.



                                                                                                                      Page4of7
 Case 4:20-cv-00097-TWP-DML Document 1 Filed 04/27/20 Page 5 of 10 PageID #: 5




D.        Defendant(ii) diiicriminated against me based on my (check all that apply and t'Xplatn):
                 x          race        African-American male
                            color gender/iiex:
                            religion
                            national origin
                            age (year ofbtrth)                    (only when asserting a claim ofage dtscrimtnatton.)
                            disability or perceived disability (specifY dtsabtltty)



E.        The facts of my case are as follows. Attach additional pages if needed.
     On Friday, October 31, 2018 I was informed by Dave ~/Tatbers,
     Plant Manager, ttiat t:iere was a large order for cluo pack that
     needed to be filled and as a result there '!ftJ011ld be plent;y of
     overtime to be had until its completion. On Sunday, November 2,
     2018, I arrived at work at 5:45 a.m. and reported to the club
     pack prodnction Jine. Upon my arrjvaJ, I was met by a six person
     crew who stood about relatively inactive. Five cases of product
     on Lhe line which had Lhe u;;apaci t;y for 50 and did not loo}, to be
     added to with an;y amount of urgencey.     I~soofested to Cod;y Robuins
     asst. mechanic and crew leader of the project for that day, that
     the current set up, feom my past experience with otner olub paok
     nrojects, did not lend itself to an efficient production run.
     T~ this Cody responded that Dave wanted no more than six people
     on the project and I made seven. I questioned tnis because in
     tbe past there had feen as many as ei gbt. Cody seemed, in my
     opinion to tahe exception to my evaluation, became verbally com-
     bative and insisted that I leave t11e work area.     I was reluctant
     to do Bo, eo1rn iderint what Dave had to !d me onl;y two da:y ~ befoI e.
     Vore words were excbooged and I voiced the position that be was
     not toing to talM to me lihe he had Ida, Vicky and Shrink. To
     this he responded that he woula JUSt go to his truck for his gun
     and shoot my ass.
     I did not give this declaration much attention as he frequently
     boasted of his permit to conceal and carry. However, to my aur-
     prise, he 1mrned1ately followed up in loud voice, "Y'all hectr th&t?
     He ju~t threei.tened me. n 'rhsre was no truth in his statement but
     with that his fiancee chimed in, onl~ serving to escalate the
     verbal confrontation that ended ~ th her threateninb to call tre
     poliee and Cod;y calling Dave at home £01 permission to have me
     removed. I did not speah to Dave at t-r j s time,   I I' loc~ ed ont
     and walked the 30 minutes it took to get home.

          (Note: As additional support for the facts ofyour claim, you may attach to this complaint a copy of
          your charge flied with the Equal Employment Opportunity Commission, or the charge flied with the
          relevant state or city human rights division.)



                                                                                                                 Page 5 of7
Case 4:20-cv-00097-TWP-DML Document 1 Filed 04/27/20 Page 6 of 10 PageID #: 6


  On T onday, r'JovemGer 3, 2018 Conr: ie .Yr' ignt, a long-time
  empioyee who had also eeen at work on the project, informed
  me t:nd.t an effort had been made by the Pac1a51ng ;:;uperinten-
  dant, Denny Wininger, to have those who were in attendance on
  Sunday to swear out affadavits to tne effect that I tad tnre(:it-
  ened Cody with a knife and that had prompted Cody's threat of
  gun violence. No one had done so.
  At tt;is point, ever;yone on tr1e project had Leen qu.estioned about
  the previous dp.y's events with the exception of myself. It was
  not until Thursday, November 29, 2018 that any reference was made
  to the events of November 2. This came about as I was ctecking
  the following day's s.Ctiedule and found that my name was not listed.
  I went to the nearby production office to find out tne reason for
  the oversight and was in1ormed by Vicky Tuell and Michelle Chatman
  that they did not know and that I would nave to talk to Dave
  about it.
  I then proceeded to E-line where I discovered Er. ~atbers in fvont
  of the filler. I questioned him about the ommission. From nim
  came ratter vague and ambivalent :Fae-3:a±-e11-3:=t;+,e=t;B references to
  racial epitnets being slung around and my alleted tnreat to Cody.
  He then stated that a least one person had heard my use the word
  ••whi tie" which I found to be aosurd, as neither Cody nor I had
  referenced race in any manner. I told him that was not the case
  but he told me to take the :next 3 days off, as I would probably
  not be needed anyway. This I fl;und odd, as we were constantl_y
  short on help. Aware of the tenuous nature of r,1y position, I
  held m;y piece, even thoueh I had just been sumuarj ly suspended
  for 3 da,,s without just cause. This marked the beginriing of my
  being prohitited from worKinf overtime on Sundays.
  On or about Saturday, January 26, 2019 I and another employee
  were paired to stack at plant 2. I had not bee~ feeling lGO
  percent ana was relieved that the workload woula be shared on
  tnat day. Up until the 11 o'clock lunch hour, the line had
  been running smoothly and at a manae:,eable pace. I alone re-
  turned at 11: 30 and immediately noted th::t the production had
  been dramatically accelerated. I voice my cor~ern to James
  McCracken that the pace was unsustainable for one s~acker. To
  this he responded, "That's why tnere's two of you." I pointed
  out to him that I alone had returned and did not intend to work
  at an unreasonabl.Y accelerated clip for his amusement. Rather
  than do so, I informed him, I would much rather prefer to leave
  early. To this he responded that he would have them take me off
  of Saturd8f.ys al tot ether. Here began the pro.tilii ti on of m;y Satur-
  day overtime.
  As tnis prohibition con~irlued through the end of Karch 2019,
  I found occasion to question the COO, Andrew Iacobelli, about
  the fairness of the restrictions placed on me and made him aware
Case 4:20-cv-00097-TWP-DML Document 1 Filed 04/27/20 Page 7 of 10 PageID #: 7


  of my feeling that the practice was discriminatory in nature.
  He assured me that he would express my concerns to Mr. Mathers
  at his earliest eeHv4:eHeeT convenience. One week later Mr.
  Iacobelli returned to me vdth the information that he had in
  fact spoken with I"r. rathers and voiced his concern that even
  if his(Wr, Mathers') intentions were not to disctiminate, the
  percieved outcome was the ver;/ opposite. It .had also Leen made
  known to me b;y wa;y of LLchelle Chatman, office aun~ort .,,taf1 ~
  that the decision to prohi b t me fr,JI'l Sat,.rdays and Sundc:..ys
  rested solely with !'r. Jathers.
  I subs,'quently eontinucd to prod r~r. Iacobelli until finally,
  on or about April 30, 2ul9, Lr, Iacobelli got Er. tat.tiers anG I
  togetner in an effort to resolve tnis uncomfortable sitµation.
  I voiced m;y position to rr. r,:atters and questioned the ::iiffer-
  ence between me, who hadgiven the company 12 years of service,
  and other wnite employees who n~d served far less time, yet were
  permitted without penalty to either miss on Saturday altoietner
  or leave early with impunity. To tnis Mr. Mathers had no respnse
  and it was tLere our interview ended. Ironically, onl;;i hours
  before I !,ad r1ai led out a letter to the Jnd iana EEOC out lining
  m;y compl~int ageinst the Pluto Corporation.
           Case 4:20-cv-00097-TWP-DML Document 1 Filed 04/27/20 Page 8 of 10 PageID #: 8




IV.   Eshamtlon of Federal Admint•tratlve Remedin

      A.          It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                  my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                  on (date)
                            5-16-2019




      B.          The Equal Employment Opportunity Commission (check one):


                       8          has not issued a Notice of Right to Sue letter.
                                   issued a Notice of Right to Sue letter, which I received on (date)   1-28-2020
                                  (Note: Attach a copy ofthe Notice ofRight to Sue letter from the Equal Employment
                                  Opportunity Commission to this complaint.)

      c.          Only litigants alleging age discrimination must answer this question.

                  Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                  regarding the defendant's alleged discriminatory conduct (check one):




V.    Relief
                       a          60 days or more have elapsed.
                                  60 days or more have not elapsed.



      State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
      arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
      amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
      or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
      money damages.
             I would res}Jectfully recµ est the courtto order damages in
             tne amount of :~5, 145. 00 with ref~pect to t.t1e ov crt lI!rn hours
             I 9vas unfairly denied the oppor tani CJ'                         to wo1k.         Spec1ficall.}',

             12   weeks covering ~he period from ~eb.                            l,   ~v~~ through ipr)v, ~ul~,
VI.   Certification and Clo1in1

      Under Federal Rule of Civil Procedure 11, by signing below. I certify to the best of my knowledge, information,
      and belief that this complaint: ( 1) is not being presented for an improper purpose, such as to harass, cause
      unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
      nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
      evidentiary support or. if specifically so identified, will likely have evidentiary support after a reasonable
      opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
      requirements of Rule 11.


                                                                                                                   Page6 of7
Case 4:20-cv-00097-TWP-DML Document 1 Filed 04/27/20 Page 9 of 10 PageID #: 9




  v.   (c•nt.)
      In addition, I include the 12 weeks covering 'tEe IIJ.ontus
  ~f   ~oV~lli~Gr   through January, when the opportunity for Sunday
  overtime was first denied, multiplied by 8 hours per week,
  multiplied by the overtime rate of 17.86 per hour. The cumu-
  lative dollcir amount of $5,145.00 is a rounded figure reflect-
  ing the aforementioned calculations.
      As for punitive or exemplary damages,I can oniy consider
  them proportionate to the damages outlined in the parabraph
  above. As that amount would have consisted of 1/5 of my
  annual salary and it is my understanding that Pluto Corp.
  recorded a net profit of rougr<:t;y 16 r'.i llion dollcc,.r:'S in tne
  fi seal yeu.r 2019, application of this sta:-1d'.::i:rd .. would, of co,_.ise,
  bring acout an award. of 3. 2 mi.llion dollars. I do not sugt_;est
  this aI;lO\., ,~t. But what price does one place on trnman dignity?
  Purt'1er, v~hat is the price one places on the damage, both mental
  and spiritual( not to mention the phys.ti.cal toll), levied ag-.~ inst
  another human be inf who if! daily made to feel a citizen of t.Le
  second order'? I prO.pose the amount of $500,000.00. This, I
  believe, although falling far short of the 1/5 model, is an
  amount not easil;y forgotten and sends the_ message that there is
  still a ereat deal of value to the human spirit.
      Finally, having served honorably in this nation.:,.s armed
  forces protecting the freedoms which allow corporations that
  operate in this country the where-with-all to record these
  types of profits, I feel it is imperative they be h~ld to
  account, should they be found guilty of trampling under foot
  the rights citizenshmn of this nation affords.
       Case 4:20-cv-00097-TWP-DML Document 1 Filed 04/27/20 Page 10 of 10 PageID #: 10

JNSR frg Se Emp!tmpmt J?is!mippyoo £tmm!trlnt 4/lf fi"'RW fmm AO Pm Se Zqtsyr 12/!6} Ctmw!eiJ!t rgr Empkmpsgt J?is!mjp'd'Wl

       I agree to provide the Clerk's Office with any changes to my address where case--related papers may be served. I
       understand that my failure to keep a current address on file with the Clerk's Office may result in the dismissal of
       my case.

                   Dateofsigning:           ~-25-C~o~

                    Signature of Plaintiff                        ,..\__        /
                   Printed Name of Plaintiff                                           /
                                                       --''----''--~..='!~:_:_~-----""../~•• --=,,,.,,_.-L--='-~--==--~l--~~~~~




                                                                                                                              Page 7 of7
